 Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 1 of 18 PageID: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 BAILA SEGAL,                                 Civil Action No.:
                              Plaintiff

              v.
                                                        RECEIVED
  TOYOTA MOTOR SALES, ·lNC.,
  JOHN DOES 1-5 (representing                                DEC 2 0 2019
  fictitious unknown individual:service                   AT 8:30~~--M
  technicians and/br service managers                        WILLIAM T. WALSH
                               I                                  CLERK
. and/or local Toyota dealer owners) and
  ABC CORPORATION, 1-5
  (representing fictitious unknown
  corporate owners and/or sellers and/or
  dealers and/or agents),
                               Defendant


                                   NOTICE OF REMOVAL

       Defendant, Toyota Motor Sales, U.S.A., Inc. (improperly identified as

 Toyota Motor $ales, Inc.), files this Notice of Removal of this action from the

 Superior Court of New Jersey - Ocean County to the United States District Court

 for the District of New Jersey, pursuant to 28 U.S.C. §1446 and, in support thereof,

 avers as follows:

       1.     The above-captioned action was commenced by the filing of a

  Summons and a Complaint. A copy of plaintiffs Summons and Complaint is

  attached as Exhibit "A."
........   'I   Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 2 of 18 PageID: 2




                      2.     On or about November 22, 2019, plaintiff served defendant, Toyota

                Motor Sales, U.S.A., Inc., with a copy of the Complaint at Toyota Motor Sales,

                U.S.A., Inc. 's California address.

                      3.     Since this service, no further proceedings have been had in the

                Superior Court of New Jersey - Ocean County in connection with the above-

                captioned action.

                      4.     Plaintiffs Complaint seeks relief for alleged personal mJunes

                resulting from a motor vehicle accident involving plaintiff, Baila Segal.

                      5.     According to the allegations in plaintiffs Complaint, plaintiff, Baila

                Segal, was injured and caused to suffer damages.

                      6.     Plaintiffs Complaint seeks damages for claims sounding in product

                liability, consumer fraud, breach.of contract, and negligence. Plaintiffs Complaint

                also seeks punitive damages.

                      7.     Plaintiff advised counsel for Toyota Motor Sales, U.S.A., Inc. that

                Baila Segal sustained injuries to her left leg and has undergone left leg surgery.

                Plaintiff also claims that additional surgeries on her left leg could be necessary.

                      8.     Pursuant to plaintiffs consumer fraud claim, plaintiff claims that

                Toyota Motor Sales, U;S.A., Inc. is liable for $1,000,000.00.




                                                         -2-
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 3 of 18 PageID: 3




      9.     Given the nature of the allegations alleged in the Complaint, including

medical expenses and lost wages, upon information and belief, plaintiffs damages

exceed the amount in controversy requirement.

      10.    According to records provided to Toyota Motor Sales, U.S.A., Inc.,

upon information and belief, plaintiff is a resident of the state of New Jersey.

      11.    Toyota Motor Sales, U.S.A., Inc. is a California corporation with its

principal place of business in Plano, Texas.

      12.    This Court has .original jurisdiction _of the above-entitled action,

pursuant to 28 U.S.C. § 1332(a), and the action may therefore be removed to this

Court pursuant to 28 U.S.C. §1441.

      13.    The only defendant served m this action is the movmg party,

defendant, Toyota Motor Sales, U.S.A., Inc. Therefore, all of the defendants to

this action have joined in this Notice of Removal and in requesting that this matter

be removed to this Court.

      14.    Removal venue lies in this Honorable Court because the plaintiffs

State Action was filed and is pending in this District. This action is therefore

properly removed from the Superior Court of New Jersey - Ocean County, to the

United States District Court for the District of New Jersey (Trenton) pursuant to 28

U.S.C. §§ 1332(a), 1334, 1441, 1446, and 1452.




                                         -3-
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 4 of 18 PageID: 4




      15.    This Notice of Removal is filed within thirty (30) days of the receipt

of the Complaint in this action served upon defendant, Toyota Motor Sales,

U.S.A., Inc. as required by 28. U.S.C. §1446(b).

      16.    Pursuant to 28 U.S.C. §1446(a), attached hereto are true and correct

copies of the Summons and Complaint, filed in this action. See Exhibit "A."

      17.    A copy of this Notice of Removal will be filed with the Clerk of the

Superior Court ofNew Jersey-Ocean County as provided by 28 U.S.C. §1446(d)

       18.   Written notice of the filing of this Notice of Removal will be served

upon plaintiff.

      WHEREFORE,      Defendant, Toyota Motor Sales, U.S.A., Inc., prays for

removal of the above~captioned action from the Superior Court of New Jersey -

Ocean County to the United States District Court for the District of New Jersey.




                                BY:



                                       Two Liberty Place
                                       50 S. 16th Street- 22nd Floor
                                       Philadelphia, PA 19102-1909
                                       (215). 851-8400

                                       Attorney for Defendant, Toyota Motor
                                       Sales, US.A., Inc.

Dated: December20, 2019

                                        -4-
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 5 of 18 PageID: 5



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


BAILA SEGAL,                                 Civil Action No.:

                             Plaintiff

             v.

 TOYOTA MOTOR SALES,INC.,
 JOHN DOES 1-5 (representing
 fictitious unknown individual service
 technicians and/or service ml;l,nagers
 and/or local Toyota dealer owners) and
                  ,   I

 ABC CORPORATION, 1-5
 (representing fictitious unknown
 corporate owners and/or sellers and/or
 dealers and/or agents),
                              Defendant


                           CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of Defendant's, Toyota Motor
Sales, U.S.A., Inc., Notice of Removal package, were served upon all interested
counsel in the manner indicated below on December 20, 2019.

Service by FIRST CLASS MAIL
Addressed as follows:

Edward B. Kass:elman, Esquire
Bathgate, Wegener & Wolf
One Airport Road
Lakewood, NJ 08701



                                BY:
                                                             , SQUIRE
                                      Attorney for Defe1'ft:H~, Toyota Motor
                                      Sales, U.S.A., Inc.
    .       Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 6 of 18 PageID: 6
'       .
        '




                              EXHIBIT
                                        ''A''
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 7 of 18 PageID: 7




 Edward B. Kasseiman, Esq. (I.D. #: 022731980)
 BATHGATE, WEGENER & 'WOLF
 A Professional CorpQration
 One Airport Road
 Lakewood, NJ 08701
 (732) 363-0666 (phoae)
 (732) 363-9864 (fa.'<):
 Attomeys for PlnintlfTBaila Segal

 BAILA SEGAL,                                                           SUPERIOR COURT OF NEW JERSEY
                                                                         LAW DIVISION/OCEAN COUNTY
                                      Plaintiff,                          DOCKET NO.: OCN-L-2911-19
 V.
                                                                                      Civil Action
 TOYOT A MOTOR. SALES, INC., JOHN DOES 1-5
 (representing fictitious unknown individual service                                  SUMMONS
 technicians and/or service managers and/or local Toyota
 dealer owners) and ABC CORPORATION, 1-5
 (representing fictitious unknown corporate owners
 and/or sellers and/or dealers and/or agents).

                              Defendants.


 The State ()/New Jerrsey, to the Above Named De/endant(s): Toyota Motor Sales, Inc.

            The plaintiff. named above, has filed a laws11it against you in tlte Superior Court of New Jersey. The
  complaint attached to lhis summons states the baris for this lawsuit Ifyou dispute this complaint, you or your attomey
  must file a written answer or motion and proof of service with the deputy clerk of the Superior Court in the county
  listed above within 3.S days from the date you, received this summons, not counting the dale you received it. (The
  address of each deputy clerk oflhe Superior Court is provided} If the complaint is one in foreclosure, then you must
 file your written answer or motion and proofofservice wilh the Clerk of die Superior Court, Hughes Justice Complex,
  CN-971, Trenton, New Jersey 08615. A $175. 00 filing fee fJ0>1able to the Clerk of lhe Superior Court and a completed
 Case /Jiformqtion Statement (available from the deputy clerk of the Superior Court} mustaccompany your answer or
 motion when ft 's filed. You must also send a copy of your answer or motion to plainnff's auomey who.u name and
 address appear above, or to plah1tiff, ifno attorney is named above. A telephone call will not protect. your rights,· you
 must file ond serve " written answer or motion (with fee and completed Case hiformation Statement) if you want the
 court to hear your defense.                                         ,
           Ifyou do no/file and serve a written answer or motion within 35 days, the court may enter aj11dgment against
 you for the relief plaintiffdemands, plus interest and costs uf suit Ifjudgment is entered against you, the Sheriff may
 seize your mone~ wages or property to pay all or part ofthe judgment
           Ifyou cannot afford an aEtorney, you may call the Legal Services office in tl1e county where you live. A list of
 these offices is provided If you do not have· an attorney and you are not eligible for free legal assistance, you may
 obtain a referral to an attorney to calling one ofthe Lawyer Referral Services. A list ofthese numbers is also provided

                                                                   Michelle M. Smith
 DATED: NQVember 12, 2019                                         M/CHEUE M. SMJTH
                                                                  CLERK. SUPERJOR COURT

 Name ufdefendant to be served:                Toyota Motor Sales, Inc.
 Address/or service:                           o/o The Corporation Trust Company
                                               820 Bear Tavern Road, West Trenton. NJ 08628
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 8 of 18 PageID: 8

         OCN-L-002911-19 11/21/20194:29:12PM Pg 1 of10Trans1D: LCV20192160501




    Edward B. Ka~elman, f;sq. (I.D. #: 022731980)
    BATIIGATE, WEGENER & WOLF
    A Professional Co1-pol'ation
    One Airpo1t Road
    Lakewood, NJ 08701
    (732) 363-0666 (phone)
    (732) 363-9864 (fax)
    Attorneys for Plaintiff Baila Segal

    BAILA SEGAL,                                           SUPERIOR COURT OF NEW JERSEY
                                                            LAW DIVISION/OCEAN COUNTY
                                    Plaintiff,                  DOCKET NO.: OCN-L-

    v.
                                                                          Civil Action
   TOYOTA MOTOR SALES,· INC., JOHN
   DOES 1-5 (representjng fictitious unknown               COMPLAINT, JURY DEMAND, and
   individual service technicians and/or service          DESIGNATION OF TRIAL COUNSEL
   managers and/or local Toyota dealer owners)
   and ABC CORPORATION, 1-5 (representing
   fictitious unknown corpoi·ate owners and/or
   sellers and/or dealers and/or agents).

                                 Defendants.



           I, EDWARD B. KASSELMAN, ESQ., having been a inember of the NJ Bar since 1981,
   and having sent this to all parties does hereby say:
           FACTS COMMON TO ALL CAUSES:

           1. Plaintiff Bail a Segal was the owner and operator of a 2008 Toyota Avalon.

           2. The vehicle had been purchased in 2015, from the dealer LIPAS for benefit of her

   mother, Hadara.

           3. The vehicle developed a sudden, unprovoked acceleration problem.

           4. The operator, Baila Segal, and licensee, upon instruction from the manufacturer, took

   the car to the. dealer for remediation repairs.

           5. Since leaving that shop, the vehicle ran well, without incident.
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 9 of 18 PageID: 9

          OCN-L-002911-19 11/21/2019 4:29:12 PM Pg 2 of 10 Trans ID: LCV20192160501




               6. Three years later, in 2018, the risk returned: again, when Plaintiff and he1· mother,

    Hadara Segal, were in the parking lot of Target for holiday shopping, and they prepared to crawl

    ahead to the space in. front, the vehicle lltook ofr•.

               7. It aecelerated without warning or provocation for a period of 10 scconds-40 seconds. lt

    could not be stopped. It reached a top speed of about 50 mph. It struck two cars, a cart holder, and a

    barrier.

               8. lt jammed Plaintiff's legs into the floor, ruptuting her left leg, and causing a need for

    surgery and casting.

               9. Emergency vehicles we1·e summoned to the scene. M ambulance transported Ms. Segal

    to the hospital, Ocean Medical Center, where she had surgery and pin placement.

               10. Plaintiff's mother, . Hadara, went to the store and asked for a copy of any surveillance
                                             .




    video or still photos which showed the crash.

               11. They were given the video and the still photos.

               12. Baila Segal has undergone months of physical therapy, and has changed doctors.

               13. She has been told that in anoU1er month or two that they can assess the need for

    functional limitation compensatory devices, and to determine if finther surgery will be required.

               14. As a result of the accident, Plaintiff was caused to sustain serious and permanent

    inju1ies, and emotional distress. and loss of enjoyment of life. This will include loss of bodily

    functions, loss of income, and out of pocket expenses. Her injuries significantly impact her health

    and daily activities.




                                                         2
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 10 of 18 PageID: 10

           OCN-L-002911-19 11/21/2019 4:29:12 PM Pg 3 of 10 Trans ID: LCV20192160501




                                                   COUNT ONE
                                                PRODUCT LIABILITY

             15.     Plaintiff repeats and realleges the preceding paragraphs. At all times relevant herein,

     Defendant Toyota Motor Sales, Inc. designed, selected, inspected, tested, assembled, equipped,

     marketed, distributed, and sold the Vehicle and its components, including but not limited to,

     equipping it with an accelerator pedal reinforcement bar.

             16.     Defendant Toyota is in the business of manufacturing, designing, testing,

     assembling, marketing, and selling the 2008 Toyota Avalon, which was the vehicle owned and

     operated by tl~e Plaintiff at the time of the subject accident

             17.     The defect which caused the sudden acceleration had been the subject of a recall

     following the :wos model year.

             18.     Defendant Toyota directed its dealers to repair all documented recalls, and to submit

     bills to them for payment.

             19.     Once a repair was made, it was reasonably foreseeable to Defendant Toyota that

     other custome1:s would purchase the vehicle fot· transpo11ation.

             20.     As a result of the manufacture/distribution of a defective product that caused hann to

     the Plaintiff, Defendant Toyota Motor Sales, Inc. is strictly liable to the Plaintiff.

            •WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corporation t ~5 for

     compensatory damages, together with attoincys' fees, interesl and costs of suit, and such further

     relief as the Cotn1 may deem equitable· and just.




                                                         3
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 11 of 18 PageID: 11

          OCN-L-0ll)2911-19 11/21/2019 4:29:12 PM Pg 4 of 10 Trans ID: LCV20192160501




                                 ,      COUNTTWO
                      BREACH OF OUTY PROXIMATELY CAUSING DAMAGE

            21.     Plait1tiff repeats and reallcges the preceding paragraphs.

            22.     'Defendant Toyota owed a duty to Plaintiff to prevent the foreseen damages, or a

     duty grounded in lhe nalural responsibilities of societal living and human relationship recognized by

     reasonable persons.

            23.     .Defendant Toyota breached that duty.

            24.     Defendant Toyota is liable to the othe1· for the other's damages, including nominal

     damages.

            25.     Defendant proximately caused the damages.

            WHER;EFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Detendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corporation 1-5 for

     compensatory damages, together with attomeys' fees, interest and costs of suit, and such further

     relief as the Court may deem equitable and just.

                                               COUNT THREE
                               CARELESS CONTRACTUAL WORK DAMAGE


            26.     Plaintiff repeats_ and t·eaJleges the preceding paragraphs.

            27.     The pa11ies did not have an express contractual undertaking concerning

     workmanship.

            28.     Defendant Toyota failed to perfo1m in a reasonably good and workmanlike, non-

     negligent manner.

            29.     Defendant Toyota is liable to Plaintiff for damages to the work flowing from a

     breach of that implied promise of reasonable workmanship.




                                                        4
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 12 of 18 PageID: 12

           OCN-L-002911·19 11/21/2019 4:29:12 PM Pg 5 of 10 Trans ID: LCV20192160501




             30.      Defendant Toyota is also liable to an assignee of rights for breach of cont1·act, such

     as a successor in title without knowledge of the breach or without the ability to discover the breach

     upon 1·easonable inspection of the work before and at the time title was transferred.

               WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corporation 1.-5 for

     compensatory damages, together with attorneys' fees, interest and costs of suit, and such finther

     relief as the Court may deem equitable and just.

                                                   COUNT FOUR
                                                 CONSUMER FRAUD

             31.      Plaintiff repeats and realleges the preceding paragraphs.

             32.      Defendant Toyota used an unconscionable commercial practice, deception, fraud,

     false pretense, f~lse promise, or misrepresentation, in connection with the sale, rental, distiibution or

     advertisement of merchandise, whether before or subsequent to the sale, rental, distribution or

     advertisement.

             33.      ,Defendant Toyota knowingly concealed, suppressed, or omits a matel'ial fact with

     the intent that other rely, in connection with the sale, rental, distribution, or advertisement of

     me1·chandise, whether before or subsequent to the sale, rental, distribution, or adve1tisement.

             34.      Defendant Toyota violated the specific regulat!on promulgated under the Consumer

     Fraud Act, NJSA 56:8-1 et seq.

             35.      · Defendant Toyota violated the new motor vehicle warranties specifically NJSA
                                                                                                     #
                                                                                                    'f-


     56: 12-34, NJSA 56:12-35, and NJSA 56:12-44.

             36.      Defendant Toyota violated the Act concerning the sale and wall'anty of cet1ain used

     motor vehicle$, specifically NJSA 56:8-68 or NJSA 56:8-69.

             37.      Defendant Toyota is liable to the consumer for attomey's fees and costs.




                                                         5
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 13 of 18 PageID: 13

           OCN-L-002911-19 11/21/2019 4:29:12 PM Pg 6 of 10 Trans ID: LCV20192160501




             38.      Defendant Toyota is liable to the consumer for any asce11ainable loss of moneys or

     prope1ty as a l'esult of the unlawful consumer fraud, for treble damages, and any other appropriate

     legal or equitable relief.

             39..     Defendant Toyota is liable for a refund of all moneys acquired by means of the

     unlawful consumer fraud. ·

             40.     Defendant Toyota is liable for a refund of $1,000,000.

               WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corporation 1-5 for

     compensatory damages, together with attorneys' fees, interest and costs of suit, and such further

     relief as the Court may deem equitable and just.

                                       COUNT FIVE
                     RECOUPMENT FOR CONTRACT BREACH HARMING OUTSIDER

             41.     :Plaintiff repeats and realleges the preceding paragraphs.

             42.     Defendant Toyota breached their contract in a manner that precipitated a third pa11y

     claim against the non-breaching party.

             43.     Defendant Toyota is liable to the non-breaching party for any Judgment or

     reasonable settlement to the thfrd party, including costs or attomeys' fees.

             44.     lt was reasonable and foreseeable fo1· Defendant Toyota to have foreseen at U1e time

     of contract fonnation the likelihood that breach would result in a third party claim.
                                                     I

             WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corporation 1-5 for

     compensatory damages, together with attomeys' fees, interest and costs of suit, and such fut1her

     relief as the Coui1 may deem equitable and just.




                                                         6
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 14 of 18 PageID: 14

           OCN•L-002911-19 11/21/2019 4:29:12 PM Pg 7 of 10 Trans ID: LCV20192160501




                                            COUNT SIX
                             CONCEALMENT OF DESTRUCTION OF EVIDENCE
                              INTENTIONAL CONCEALMENT OF EVIDENCE
                                     SPOILATION OF EVIDENCE

             45.     Plaintiff repeats and realleges the preceding paragraphs.

             46.     .Defendant Toyota had a legal obligation to disclose evidence in connection with an

     existing or pending litigation.

             47.     Defendant Toyota intentionally withheld, altered, or destroyed material evidence

     with the purpo.$e to dismpt the litigation.

             48.     Defendant Toyota is liable to Plaintiff for damages to the underlying action caused

     by having to rely on an evidential record that did not contain the.concealed evidence, costs or

     expenses in the litigation that would not otherwise have been incu11·ed, and, if appropriate, punitive

     damages.

             WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and seve!"ally

     against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Co!'poration 1-5 for

     compensatory damages, punitive damages, together with attorneys' fees, interest and costs of suit,

     and such fmther relief as the Court may deem equitable and just.

                                         COUNTSEVEN
                         EVIDENCE CONCEALED OR DESTROYED NEGLIGENTLY

             49.     Plaintiff repeats and realleges the preceding paragraphs.
                              :.
             50.     Defendant Toyota negligently destroying or concealing evidence, knowing that

     litigation exists or is pl'obable, is liable for damages, proximately caused by the spoliator's acts.

             51.     Defendant Toyota was disrupted by the spoliator having a design to disrupt

     Plaintitrs case, or where such disruption is foreseeable.




                                                         7
Case 3:19-cv-21716-BRM-TJB Document 1 Filed 12/20/19 Page 15 of 18 PageID: 15

           OCN-L-002911-19 11/21/2019 4:29:12 PM Pg 8 of 10 Trans ID: LCV20192160501




               52.    Defendant Toyota hired an expert engineer whose work product reflects common

     knowledge that it would be used in a lawsuit.

               53.    Defendant Toyota voluntarily undertook to have that evidence and Plaintiff so

     reasonably and detrimentally relies thereon. or Defendant agrees to preserve the evidence, or

     Defendant is specifically requested to preserve a particular item of evidence.

               54.    The negligent loss or destruction of that evidence is a damages matter for Defendant

     Toyota.

               WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corpo1·ation 1-5 for

     compensatory damages, together with attorneys' fees, interest and costs of suit, and such further

     relief as the Cou1t may deem equitable and just.

                                          COUNT EIGHT
                     NEGLIGENT INSPECTION OR REPAIR OF AUTO CAUSING DAMAGE

               55.    Plaintiff repeats and realleges the preceding paragraphs.

               56.    Defendant Toyota inspected and repaired an automobile subject to Toyota's request.

               57.    Defendant Toyota by failing to exercise reasonable care not to cause bodily harm 01·

     damage to one whose person 01· property may 1·easo11ably be expected to be endangered by the

     probable use of the car after the inspection and making of the repair.

               58.    Defendant Toyota is liable to anyone for damages proximately caused by the

     inspector or repair person's negligence.

               WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and severally

     against the Defendants Toyota Motor Sales Inc., .John Does 1-5 and ABC CorpOl'ation l-5 for

     compensatory damages, together with attorneys' fees, interest and costs of suit, and such further

     relief as the Com1 may deem equitable and just.




                                                        8
. . . Case 3:19-cv-21716-BRM-TJB
'    '                                         Document 1 Filed 12/20/19 Page 16 of 18 PageID: 16

                 OCN-L-002911-19 11/21/2019 4:29:12 PM Pg 9 of 10 Trans ID: LCV20192160501




                                                    COUNT NINE
                                       PROMISE CAUSING DESTRUCTION RELIANCE

                     59.     Plaintiff repeats and realleges the preceding pa1-agraphs.

                     60.     Defendant Toyota made a clear and definite promise regarding warranty repairs.

                     ·61.   Defendant Toyota should reasonably expect that another will rely on the promise

           and will be bound by the promise.

                     62.     Defendant Toyota should expect to incur liability for the damages proximately

           caused.

                     63.    Promises made, promises kept! Defendant 'foyota made a reasonably reliable

           promise,

                     64.    Plaintiff suffered hann of a definite and substantial natul'e.

                     WHEREFORE, Plaintiff Baila Segal demands judgment individually, joint and sevel'ally

           against the Defendants Toyota Motor Sales Inc., John Does 1-5 and ABC Corporation 1-5 for

           compensatory damages, together with atto1neys' fees, interest and costs of suit, and such further

           relief as the Cou11 may deem equitable and just.



                                        CERTIFICATION OF OTHER ACTIONS

                     Pursuant to&. 4:5-1, I hereby certify that the matter in controversy is not the subject of any

           other pending or contemplated Cowt action or arbitration with respect to the matter in controversy

           herein.

                                          DESIGNATION OF TRIAL COUNSEL

               : , EDWARD B. I<ASSELMAN, ESQ. is hereby designated as trial counsel of behalf of the

           Plaintiff in tl1e within matte!'.




                                                                9
•
    .. Case 3:19-cv-21716-BRM-TJB          Document 1 Filed 12/20/19 Page 17 of 18 PageID: 17

               OCN•L-002911-19 11/21/2019 4:29:12 PM Pg 10 of 10 Trans ID: LCV20192160501




                                                       JURYl)EMAND

                 Plaintiff hereby demand a trial by Jury as to all issue~ raised herein.




                                                         BATHGATE; WEGENER & WOLF
                                                         Attorneys for Plaintiff Baila Segal            ,,
                                                                _,. ..., ~   . . ....... •;-·I \ ~J
                                                                             .:1•·                              \\\
                                                          By .• ,K
                                                                                                                 '1
                                                                                  "j           .:l,•              , I
                                                                               ✓\.
                                                                       • ..,., v
                                                                       ~
                                                                                     •
                                                                                           ,
                                                                                                 ·1·•,• -,.., ' ri i... - .. ~~·
                                                               EDWARD B. IKi\SSELMAN, ESQ.

           Dated: Novembeitl/ ,2019




                                                               10
.. Case 3:19-cv-21716-BRM-TJB                    Document 1 Filed 12/20/19 Page 18 of 18 PageID: 18

               OCN-L-002911-19 11/21/2019 4:29:12 PM Pg 1 of 1 Trans ID: LCV20192160501




                              Civil· Case Information Statement
       Case Oetails: OCEAN I Civil Part Docket# L-002911·19

      Case Caption: SEGAL BAILA VS TOYOTA MOTOR                          Case Type: AUTO NEGLIGENCE-PERSONAi. INJURY (VERBAL
      SALES, INC.                                                        THRESHOLD}
      CaH Initiation Date: 11/21/2019                                    Document Type: Complaint with Jury Demand·
      Attorney Name: EDWARD B KASSELMAN                                  Jury Demand: YES· 6 JURORS
      Firm Name: BATHGATE WEGENER & WOLF, PC                             Is this a profesalonal malpractlc:a case? NO
      Alldress: 1 AIRPORT RD                                             Related cases pending: NO
      LAKEWOOD NJ 08701                                                  ff yos, 11st de<:kot numbers:
      Phone: 7323630666                                                  Do you anticipate adding any parties (arising out of same
      Name of Party: PLAINTIFF : SEGAL, BAILA                            transaction or occurrenc:a)? NO
      Name of Defendant's Primary Insurance Company
      (if known): Unknown



            THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                            CA.SE CHARACTERISTICS FOR PURPOSES 01' DETl?RMINIHG IF CASE 15 APPROPRIATE FOR MEDIATION



       Oo parties have a current, past, or recurrent relationship? NO
       If yes, Is that relationship:
       Does the statute governing this case provide for payment of fees by the loslng party? NO
       Use this space to alert the court to any special case characteristics that may warrant Individual
       management or accelerated disposition:


       Do you or your client need any disability accommodations? NO
               If yes, please Identify the requested accommodation:



       Will an interpreter be needed? NO
                If yes, for what language:


       Please check off each applicable category: Putative Class Action? NO                      Tltle 59? NO




       I certify that confidential personal Identifiers have been redacted from documents now submitted to the
       court, end will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

       11/21/2019                                                                                    Isl EDWARD B KASSELMAN
       Dated                                                                                                                Signed
